DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action (“Response”), filed 31 October 2022, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection under 35 USC 101 has partially been withdrawn. However, Applicant did not address the rejection under 35 USC 101 concerning the computer-readable media, so this rejection still remains. Applicant’s arguments, see Response, with respect to the rejection of claims 1, 9 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2012/0290349 A1 to Burkhart et al. (“Burkhart”) and United States Patent Application Publication No. 2006/0136345 A1 to Jones et al. (“Jones”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 15 recites step limitations a computer-readable media mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to a computer-readable media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer-readable media could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer-readable media.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6-10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0122229 A1 to Clark et al. (“Clark”) in view of United States Patent No. 8,175,908 B1 to Anderson (“Anderson”), United States Patent Application Publication No. 2012/0290349 A1 to Burkhart et al. (“Burkhart”) and United States Patent Application Publication No. 2006/0136345 A1 to Jones et al. (“Jones”).
As per claims 1, 9 and 15, the claimed subject matter that is met by Clark includes:
a method implemented at least in part by a processing system comprising one or more computing devices, the method comprising (Clark: ¶ 0011): 
receiving, by the processing system and from merchant computing devices associated with a plurality of merchants associated with the processing system, transaction data associated with transactions performed between the plurality of merchants and buyers, wherein a respective merchant computing device of the merchant computing devices includes an instance of a merchant application installed thereon for configuring the respective merchant computing device as a point-of-sale (POS) terminal to communicate at least a portion of the transaction data over one or more networks to the payment processing system (Clark: ¶¶ 0028 and 0029); 
generate profiles using at least one of: 
merchant data associated with the plurality of merchants; 
buyer data associated with the buyers; or 
the transaction data associated with the transactions (Clark: ¶¶ 0023, 0032, 0035-0036 and 0040); 
receiving, by the processing system, an indication that a buyer of the buyers and a merchant of the plurality of merchants are engaged in, or likely to be engaged in, a transaction (Clark: ¶¶ 0017 and 0036); 
determining, by the processing system and based on the indication, that a characteristic of the transaction corresponds to a profile of the profiles, wherein the characteristic is associated with at least one of the buyer, the merchant, or the transaction (Clark: ¶¶ 0018, 0022, 0023 and 0036); and 
generating, based at least in part on a determination that the characteristic corresponds to the profile and by the processing system, a communication for the buyer or the merchant that is presented on a user interface of at least the merchant computing device, wherein the communication: enables the buyer or the merchant to modify the transaction in association with processing of the transaction (Clark: ¶ 0036).
Clark fails to specifically teach 1.) a payment processing system, 2.) training a model to generate profiles, wherein the model is trained and 3.) wherein the communication comprises an up-selling recommendation for the buyer to purchase a different item than an item that the buyer has already selected for purchase. The Examiner provides Anderson to teach and disclose claimed features 1 and 2.
The claimed subject matter that is met by Anderson includes:
a method implemented at least in part by a payment processing system comprising one or more computing devices, the method comprising (Anderson: Abstract and column 13, lines 61-65):
training a model to generate profiles, wherein the model is trained using at least one of (Anderson: column 5, lines 42-67: 
merchant data associated with the plurality of merchants; 
buyer data associated with the buyers; or 
the transaction data associated with the transactions (Anderson: Abstract and column 13, line 45 through column 14, line 33)
Clark teaches a profile generating system and method. Anderson teaches a comparable profile generating system and method that was improved in the same way as the claimed invention. Anderson offers the embodiment of a payment processing system. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the payment processing system generating the profile as disclosed by Anderson to the third-party cloud based system generating the profile as taught by Clark for the predicted result of improved profile generating systems and methods. No additional findings are seen to be necessary. 
Clark and Anderson fail to specifically teach 3.) wherein the communication comprises an up-selling recommendation for the buyer to purchase a different item than an item that the buyer has already selected for purchase. The Examiner provides Burkhart to teach and disclose this claimed feature.
The claimed subject matter that is met by Burkhart includes:
wherein the communication comprises an up-selling recommendation for the buyer (Burkhart: ¶ 0029)
Clark and Anderson teach systems and methods for making cross-selling recommendations (Clark: ¶ 0036 and Anderson: column 3, lines 37-46). Burkhart teaches a comparable system and method for making cross-selling recommendations that was improved in the same way as the claimed invention. Burkhart offers the embodiment of up-selling recommendation. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the up-selling recommendations as disclosed by Burkhart to the recommendations as taught by Clark and Anderson for the predicted result of improved systems and methods for making recommendations. No additional findings are seen to be necessary. 
Clark, Anderson and Burkhart fail to specifically teach a different item than an item that the buyer has already selected for purchase. The Examiner provides Jones to teach and disclose this claimed feature.
The claimed subject matter that is met by Jones includes:
wherein the communication comprises an up-selling recommendation for the buyer to purchase a different item than an item that the buyer has already selected for purchase, (Jones: ¶ 0003)
Clark, Anderson and Burkhart teaches systems and methods for making recommendations. Jones teaches a comparable system and method for making recommendations that was improved in the same way as the claimed invention. Jones offers the embodiment of wherein the communication comprises an up-selling recommendation for the buyer to purchase a different item than an item that the buyer has already selected for purchase. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the up-selling recommendation as disclosed by Jones to the up-selling recommendation as taught by Burkhart and the recommendations as taught by Clark and Anderson for the predicted result of improved teaches systems and methods for making recommendations. No additional findings are seen to be necessary. 

As per claim 2, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the communication further comprises a cross-selling recommendation for the buyer to purchase an additional item in addition to the item the buyer has already selected for purchase, wherein the additional item is associated with a different item category than the item (Clark: ¶ 0036 and Anderson: column 3, lines 37-46).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the different item is more expensive than the item (Jones: ¶ 0003)
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 1, and are incorporated herein.


As per claim 6, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the transaction data includes at least one of a description of one or more items selected by the buyers in association with the transactions, pricing information associated with the one or more items, payment information associated with the transactions, geographic information associated with the transactions, time information associated with the transactions, date information associated with the transactions, or buyer identifying information associated with the transactions (Clark: ¶ 0036).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the indication that the buyer and the merchant are engaged in, or likely to be engaged in, the transaction is associated with buyer identifying information including at least one of a payment instrument associated with the buyer, a buyer profile associated with a buyer application on a computing device of the buyer, a merchant membership program identifier associated with the buyer, an email address of the buyer, or a phone number of the buyer (Clark: ¶ 0036).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the characteristic is determined based at least in part on the buyer identifying information (Clark: ¶ 0036).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the communication is sent to the merchant computing device of the merchant prior to or during an engagement between the buyer and the merchant (Clark: ¶ 0036).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the communication is associated with one or more items to recommend for purchase by the buyer in addition to, or as an alternative of, the item that the buyer has already selected (Clark: ¶ 0036).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the profile is associated with the buyer or a type of buyer with which the buyer is associated, and the communication is particular to the buyer or the type of buyer (Clark: ¶ 0036).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the profile is associated with the merchant or a type of merchant with which the merchant is associated, and the communication is particular to the merchant or the type of merchant (Clark: ¶ 0023).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
the operations further comprising: determining a probability that the characteristic is associated with the profile; and determining that the characteristic corresponds to the profile based at least in part on the probability satisfying a threshold (Clark: ¶¶ 0014, 0015 and 0032-0035).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 15, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
wherein the profile comprises a first profile, the operations further comprising: determining that the characteristic is associated with two or more profiles of the profiles; determining a first probability indicating that the characteristic is associated with a first profile of the two or more profiles; determining a second probability indicating that the characteristic is associated with a second profile of the two or more profiles; and determining that the characteristic corresponds to the profile based at least in part on determining that the first probability is greater than the second probability (Clark: ¶¶ 0014, 0015 and 0032-0036).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 15, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Clark, Anderson, Burkhart and Jones includes:
the operations further comprising determining a recommendation to associate with the communication based at least in part on at least one of the profile or additional transaction data associated with the transaction (Clark: ¶¶ 0036 and 0037).
The motivation for combining the teachings of Clark, Anderson, Burkhart and Jones are discussed in the rejection of claim 15, and are incorporated herein.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Anderson, Burkhart and Jones as applied in claim 1, and further in view of United States Patent Application Publication No. 2014/0344093 A1 to Du et al. (“Du”).
As per claim 4,  Clark, Anderson, Burkhart and Jones fail to specifically teach wherein the communication comprises a bundling recommendation for the buyer to purchase two or more related items together at a discounted. The Examiner provides Du to teach and disclose this claimed feature.
The claimed subject matter that is met by Du includes:
wherein the communication comprises a bundling recommendation for the buyer to purchase two or more related items together at a discounted price (Du: ¶ 0033).
Clark, Anderson, Burkhart and Jones teach systems and methods for making recommendations. Du teaches a comparable systems and methods for making recommendations that was improved in the same way as the claimed invention. Du offers the embodiment of wherein the communication comprises a bundling recommendation for the buyer to purchase two or more related items together at a discounted price. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the bundling recommendation as disclosed by Du to the recommendations as taught by Clark and Anderson for the predicted result of improved systems and methods for making recommendations. No additional findings are seen to be necessary. 
As per claim 5, the claimed subject matter that is met by Clark, Anderson, Burkhart, Jones and Du includes:
wherein the communication comprises an incentive (Du: ¶ 0033).
The motivation for combining the teachings of Clark, Anderson, Burkhart, Jones and Du are discussed in the rejection of claim 4, and are incorporated herein.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Anderson, Burkhart and Jones as applied in claim 1, and further in view of United States Patent Application Publication No. 2011/0099061 A1 to Giffin et al. (“Giffin”).
As per claim 11,  Clark, Anderson Burkhart and Jones fail to specifically teach wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction. The Examiner provides Giffin to teach and disclose this claimed feature.
The claimed subject matter that is met by Giffin includes:
wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction (Giffin: ¶ 0043)
Clark, Anderson Burkhart and Jones teach systems and methods for making recommendations. Du teaches a comparable systems and methods for making recommendations that was improved in the same way as the claimed invention. Giffin offers the embodiment of wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of storing the recommendation prior to engagement as disclosed by Giffin to the recommendations as taught by Clark and Anderson for the predicted result of improved systems and methods for making recommendations. No additional findings are seen to be necessary. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Anderson Burkhart and Jones as applied in claim 15, and further in view of United States Patent Application Publication No. 2013/0290234 A1 to Harris et al. (“Harris”).
As per claim 18,  Clark, Anderson Burkhart and Jones fail to specifically teach wherein the trained model comprises at least one of a probabilistic model, a regression model, or a stochastic model, the operations further comprising: accessing at least one of the merchant data, the buyer data, or the transaction data; and training the trained model to output a confidence score indicating a confidence that a particular characteristic is associated with a particular profile of the profiles based at least in part on a portion of the at least one of the merchant data, the buyer data, or the transaction data associated with the particular profile. The Examiner provides Harris to teach and disclose this claimed feature.
The claimed subject matter that is met by Harris includes:
wherein the trained model comprises at least one of a probabilistic model, a regression model, or a stochastic model, the operations further comprising: accessing at least one of the merchant data, the buyer data, or the transaction data; and training the trained model to output a confidence score indicating a confidence that a particular characteristic is associated with a particular profile of the profiles based at least in part on a portion of the at least one of the merchant data, the buyer data, or the transaction data associated with the particular profile (Harris: ¶¶ 0240, 0255 and 0264).
Clark, Anderson Burkhart and Jones teach systems and methods for creating profiles. Harris teaches a comparable systems and methods for creating profiles that was improved in the same way as the claimed invention. Harris offers the embodiment of wherein the communication is sent to the merchant computing device prior to the buyer and the merchant engaging in the transaction, the operations further comprising storing the communication on the merchant computing device until the buyer and the merchant are engaged in the transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of a confidence score as disclosed by Harris to the profile creation as taught by Clark and Anderson for the predicted result of improved systems and methods for creating profiles. No additional findings are seen to be necessary. 
As per claim 19, the claimed subject matter that is met by Clark, Anderson Burkhart, Jones and Harris includes:
the operations further comprising: receiving at least one of updated merchant data associated with the plurality of merchants , updated buyer data, or updated transaction data, wherein the communication is associated with the at least one of the updated merchant data, updated buyer data, or updated transaction data; and training the trained model based at least in part on at least one of the updated merchant data, the updated buyer data, or the updated transaction data (Harris: ¶¶ 0240, 0255 and 0264).
The motivation for combining the teachings of Clark, Anderson Burkhart, Jones and Harris are discussed in the rejection of claim 18, and are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627